4i1111
                                          1 1         "%Jai                                  04/27/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 19-0099


                                 OP 19-0099
                                                                        ALED
                                                                         PR   2 7 2021
FORD MOTOR COMPANY,                                                          Greenwood
                                                                           Supreme Court
         Petitioner,                                                      • -,‘ Montana

    v.                                                        ORDER

MONTANA EIGHTH JUDICIAL
DISTRICT COURT,ELIZABETH BEST,
               Respondent.



      The above-captioned matter was submitted to the Supreme Court of the United
States and the Court having ordered and adjudged on March 25, 2021,that the decision of
the Montana Supreme Court is affirmed; this cause is remanded to the Montana Eighth
Judicial District Court, the Honorable Elizabeth Best presiding, for such proceedings which
may be had.
      IT IS SO ORDERED.
      The Clerk is directed to provide notice of this Order to counsel for Petitioner, alI
counsel of record in the Eighth Judicial District Cause No. ADV-18-247(B), and to the
Honorable Elizabeth Best, presiding District Judge.
      DATED this 27th day of April, 2021.



                                                        Chief Justice
               _
    Justices




2